Citation Nr: 1127360	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation greater than 50 percent for service-connected major depressive disorder (MDD) with psychoses and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan






INTRODUCTION

The Veteran served on active duty from September 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which in pertinent part, increased the disability evaluation for the Veteran's service-connected MDD with psychoses and an anxiety disorder from 30 percent to 50 percent, effective January 26, 2007 (date of receipt of his claim for an increased rating for this disorder).  


FINDING OF FACT

The Veteran's service-connected major depressive disorder with psychoses and an anxiety disorder is not productive of occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for service-connected major depressive disorder with psychoses and an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Codes 9434 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected major depressive disorder in January 2007.  A letter dated in February 2007 satisfied the duty to notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected psychiatric disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also informed him how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination for his psychiatric disorder in March 2007.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Under the current scheduler criteria, Diagnostic Code 9434 (for major depressive disorder), is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130.  

The Veteran's major depressive disorder is currently assigned a 50 percent disability evaluation effective from January 26, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 50 percent evaluation, but no more, for his service-connected MDD.  The Board notes that the objective medical evidence of record for the period from February 2006 to October 2007 does show that the Veteran has impairment in his judgment and short term memory, and that he experiences difficulty understanding complex commands and establishing and maintaining effective work and social relationships.  However, these records reflect that the majority of the Veteran's mental health examiners have routinely characterized his mood as upbeat, and have described the Veteran's memory as intact, his thought patterns as coherent, his energy as fair, and his sleep patterns as stable.  In addition, these records are clear for any objective signs of anhedonia, hallucinosis, psychosis, obsessive rituals which interfere with routine activities, and spatial disorientation.  While the March 2007 VA examination report reflects the Veteran's reported claims of unusual thoughts, to include auditory/visual hallucinations and suicidal ideation, the March 2007 examiner did not find that the Veteran's outward behavior was congruent with these assertions.  In addition, while the April 2007 examiner noted that results from the Minnesota Multiphasic Inventory-2 (MMPI-2) revealed objective signs of unusual thoughts, he questioned whether the Veteran was truthful when answering the questions on the examination, and raised the possibility that he may have exaggerated the nature of his impairment as part of his attempt to obtain pension benefits.  As will be discussed further, the Veteran has a history of being less than honest when seeking pension benefits.  

VA treatment records dated from February 2006 to December 2006 show that the Veteran routinely sought treatment for his psychiatric condition, and his treatment providers noted that the Veteran appeared to be doing well, that his mood was upbeat and that he did not express any homicidal or suicidal ideations, or exhibit any hallucinations or signs of psychosis.  The February 2006 VA treatment provider noted that the Veteran did not express feeling hopeless or helpless, nor did he "exhibit any psychomotor retardation or agitation or tremors...."  The August 2006 treatment provider observed that the Veteran was oriented as to time, place and date, that his cognitive functions were grossly intact, and that the Veteran's "[t]houghts, for the most part, were semi-logical, mostly coherent and mostly goal directed with no pressured speech, looseness, grandiosity, obsessions, or delusions."  In the December 2006 medical note, the treatment provider observed that the Veteran was upbeat at the beginning of the visit, but became upset, incoherent and started speaking in a circular fashion when the topic of discussion turned to his financial and legal problems.  The Veteran further reported that he only feels hopeless or helpless during those rare occasions when he experiences financial problems.  The treatment provider did not observe any signs of psychomotor retardation, agitation, tremors or anxiety, and described the Veteran's concentration and memory as intact.  While these treatment records reflect a consistent diagnosis of depression, they do not indicate that the Veteran is unable to function in his day-to-day life as a result of his depression.  Indeed, the August 2006 treatment provider noted that the Veteran's prescribed medication appeared to be working.  See August 2006 VA treatment note.  

The Veteran was afforded a VA examination in March 2007, during which he reported to suffer from nightmares which at times cause him to start choking his wife while he is sleeping, forcing her to hit him to wake him up.  According to the Veteran, he only gets three to four hours of sleep a night.  He describes himself as hypervigilant and paranoid, and states that he does not go out in public unless he has to for medical treatment.  According to the Veteran, he has no friends other than his wife and has a hard time trusting others.  The Veteran reports that he is distrustful of any kind of governmental agency including the VA and the Social Security Administration (SSA) due to legal issues he has experienced with both agencies.  [A review of the legal records reflect that the Veteran applied for and drew benefits from SSA and VA simultaneously, while using different names and social security numbers.  He was charged with various counts of social security and pension benefits fraud and pled guilty to one count of social security fraud.]  According to the Veteran, his legal problems arose as a result of his aggression as he never got into fights or had legal problems prior to Vietnam, and only began experiencing a great deal of anger when he returned from there.  

The Veteran informed the examiner that he sees and talks with dead people on a daily basis, and at times his deceased father appears to him while he is working on, or driving in, his vehicle.  He also reports that an apparition of a Native American individual, by the name of "White Eagle" appears to him and constantly travels with him wherever he goes.  He claims to hear voices from these images and apparitions, and states that there are occasions when these individuals talk with one another.  He also reports that he sees light things akin to "ghosts floating around on a regular basis...."  

The Veteran reports to have a significant amount of depression and states when his mood is down, he is "usually depressed and quite irritable."  Socially, the Veteran has been married four times, and three of his marriages ended with divorce.  According to the Veteran, his first marriage ended due to his violent behavior, and his second and third wife left him for different reasons.  The Veteran states that his current marriage is going well, that his wife is very supportive of him, and that there are no chronic issues within their relationship.  However, he did add that he has assaulted his current wife in the past.  He has several children from his first and second marriage, but he only has a relationship with one of them, as one of his sons committed suicide, and the other son is in jail.  The Veteran states that his daughter currently lives with him and his wife, and this causes them some stress because she suffers from bipolar disorder and is noncompliant with her medication.  

Industrially, while the Veteran has worked at various jobs in the past, he is currently finding it difficult to secure professional work due to certain criminal convictions on his record.  He reports to feel hopeless and helpless with regard to his current living situation, and claims to have little motivation and energy.  He describes his appetite as not very good and his memory, attention and concentration skills as "poor."  According to the Veteran, his wife is usually able to get him out of bed, but if for some reason she leaves for work before he awakens, he will usually spend the day in bed.  The examiner noted that the Veteran had suicidal ideation with plans and that he attempted to overdose several times in the past, but was never hospitalized due to this.  The Veteran also expressed the desire to hurt other people, especially people within the VA and Social Security system "that have taken money away from him."  In addition, he reports to have visual and auditory hallucinations as well as issues of paranoia on a regular basis, and further describes experiencing a fair amount of anxiety as well as a history of panic attacks, which he claims occur on a weekly basis.  The Veteran states that he tries to stay busy during the day, but has problems doing so due to his depression and anger.  According to the Veteran, he takes naps throughout the day, plays on his computer, and tries to clean and cook.  While he is able to conduct his activities of daily living, he fails to do them because he either forgets, or he just does not feel like doing them.  

During the mental examination, the examiner described the Veteran as a pleasant and cooperative with fairly good eye contact and noted that the Veteran's motor displayed some fidgeting throughout the interview "as well as a fair amount of anxiety."  She described the Veteran's mood as dysthymic and noted that the Veteran displayed a fair of amount of anxiety, that he was unable to sit still, and that he displayed a slight level of irritability which improved throughout the interview.  The examiner also found that the Veteran's thought production showed "clear, logical, goal-oriented thoughts," and there was "no loosening of association, or flight of ideas...identified."  In particular, the examiner observed no sign or indication that the Veteran was responding to any internal stimuli.  The examiner acknowledged the Veteran's reported thoughts of suicide in the past, but noted that he denied having any current thoughts of suicide, and while he states that he wishes to hurt people, especially those within the VA and Social Security system, he would never go through with it.  

The examiner noted that the Veteran has "a clear sensorium and is oriented to person, place and time."  She observed the Veteran to have good attention and concentration skills, and while certain things had to be repeated occasionally, she reasoned that this was due to the Veteran not really understanding the question asked.  She also noted that the Veteran's insight and judgment appeared fair and that, overall, he was able to follow directions well.  Based on her discussion with, and physical examination of, the Veteran, the examiner diagnosed the Veteran with major depressive disorder with psychosis, and assigned him a GAF score of 50.  She recommended that he undergo further psychological testing.  

In an April 2007 addendum report it was noted that the Veteran underwent the MMPI-2, the results of which showed that he responded to the items on the test "so as to suggest an extremely high number of unusual thoughts and feelings with which he feels unable to cope."  While the examiner acknowledged that the Veteran responded to the questions in a way that would suggest "the presence of some paranoid schizophrenic symptoms," and explained that individuals with similar profiles "are usually acutely schizophrenic or pre-schizophrenic, typically with paranoid delusions", he questioned whether the Veteran responded to the test in an appropriate manner, and raised the possibility that the Veteran exaggerated the nature of his impairment as part of his attempt to obtain pension benefits.  The examiner added that if the above interpretation did not fit with the Veteran's presentation, then it was likely that the Veteran was exaggerating the nature of his impairment.  

Private treatment records reflect that the Veteran was admitted to the Human Services Center in South Dakota after verbalizing suicidal threats against himself, and homicidal threats against the VA and Child Protective Services (CPS).  In discussing the Veteran's history, the Veteran's physician, R.S., M.D., noted that the Veteran was currently under investigation by CPS for abuse of his granddaughter.  The Veteran reported to experience stress from this as well as from his legal situation with the VA.  He reportedly owed the VA money for overpayment of benefits made to him, and his threats were caused by his feelings of frustration.  

During the mental status examination, Dr. S. observed that the Veteran's affect was appropriate to his mood, which was mildly irritable.  He also observed that the Veteran's speech was "coherent, relevant and goal directed with no flight of ideas or pressured speech", and the Veteran's thought process was "logical and free of tangential thinking or loosening of associations."  The physician determined that the Veteran's thought content revealed "no delusions or hallucinations at this time," and while he reported a history of hearing voices from childhood, "interestingly" this has never interfered with his ability to function.  According to Dr. S., it was unclear whether the Veteran's reported history of hearing voices was reliable, as he did not show any signs or symptoms of psychosis.  Dr. S. described the Veteran's attention and concentration as fair, and his memory, both recent and remote, as intact.  Based on his evaluation of the Veteran, Dr. S. determined that the Veteran's judgment and insight was impaired.  He diagnosed the Veteran with adjustment disorder, assigned him a GAF score of 55, and prescribed him with appropriate medication and placed him under close observation,  

Within a few days, the Veteran showed signs of improvement and was no longer experiencing suicidal thoughts or plans.  He was taken off close observation and it was noted that his mood improved rapidly during his eight day stay in the hospital.  Upon discharge, the physician described the Veteran's mood as euthymic and stable, assigned him a GAF score of 70, and observed that he had a positive outlook, noting that he spoke of continuing his medication to maintain his stable mood and take care of his medical problems.  

Follow up VA treatment records dated from July 2007 to October 2007 reflect ongoing signs of improvement in the Veteran's condition.  During the July 2007 treatment visit, the Veteran indicated that he felt he had good control over his depression, and denied "any suicidal/ homicidal ideations, or auditory or visual hallucinations."  The treatment provider described the Veteran as pleasant and cooperative, and noted that he was alert and oriented times three with no signs of acute distress.  It was also noted that the Veteran's affect was euthymic, that he was negative for any depressive features or signs of mania and/or paranoia, and that he did not appear to be responding to internal stimuli.  During the October 2007 VA treatment visit, the Veteran reported that he no longer carried any suicidal or terroristic homicidal type thoughts that revolved around the VA.  According to the Veteran, things had improved significantly since his June 2007 hospitalization and he was currently following up with the work therapy program in order to secure employment.  He denied having any suicidal and homicidal ideations, as well as any auditory or visual hallucinations.  The VA treatment provider described the Veteran's mood as "all right" and added that his affect was congruent to his mood.  It was further noted that his thoughts were linear and goal directed, his speech was appropriate and non-pressured, and that the Veteran did not appear to be responding to internal stimuli, nor did he discuss having any special powers or presences.  
 
The Board finds that, in this case, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 50 percent rating.  As previously discussed above, the competent medical evidence of record for the period from February 2006 to October 2007 reflects that the Veteran has some occupational and social impairment with reduced reliability and productivity due to symptoms such as impaired judgment, disturbances of motivation and mood, difficulty understanding complex commends, and difficulty in establishing and maintaining effective work and social relationships.  However, the Board concludes that the overall symptomatology associated with the Veteran's MDD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The competent objective medical evidence of record does not show that the Veteran has exhibited obsessional rituals that interfere with routine activities, illogical and obscure speech, near continuous panic or depression and an inability to establish and maintain effective relationships.  

Indeed, relevant VA treatment records dated prior to, as well as after the March 2007 VA examination report, reflect that the Veteran has repeatedly been described as having good energy, a euthymic mood, and intact cognitive functions with no homicidal or suicidal ideation.  The Veteran consistently denied experiencing any auditory/visual hallucinations during VA treatment visits dated from February 2006 to December 2006, and July 2007 to October 2007, and his treatment providers did not find any objective signs of hallucinosis or psychosis in the Veteran's behavior.  

These treatment records are in sharp contrast with the March 2007 VA examination report which reflects the Veteran's reported statements regarding the severity of his psychiatric condition.  The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating and finds the Veteran competent to report continuing psychiatric symptoms since service.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); 

In addition, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the lay statements against a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)

The Board acknowledges claims made by the Veteran during the March 2007 VA examination that he experiences images of ghost-like figures, and has visions and conversations with his deceased father as well as a Native American apparition by the name of White Eagle.  The Board also acknowledges that results from the April 2007 MMPI-2 revealed unusual thought patterns, which the examiner found to be suggestive of the presence of some paranoid schizophrenic symptoms.  However, the March 2007 VA examiner determined that the Veteran's thought production revealed clear, logical and goal-oriented thoughts with no loosening of association or flight of ideas.  In addition, the examiner did not find that the Veteran's external behavior was in line with his reported claim of auditory/visual hallucinations, and did not observe the Veteran "responding to any internal stimuli" during the examination.  In particular, the examiner noted how at one point the Veteran turned around to look at the chair behind him, where the apparition of "White Eagle" was reportedly sitting, and turned back around immediately without doing anything or showing any type of reaction.  Furthermore, the April 2007 examiner called into question the veracity of the Veteran's responses to the questions posed, and specifically stated that the Veteran "may be exaggerating the nature of his impairment as part of his attempt to obtain pension."  

Indeed, the Board notes that the Veteran has a recent history of being less than truthful when seeking personal gain.  In particular, the record reflects that the Veteran used the identity and social security number of his deceased brother to apply for, and receive social security benefits.  The record also reflects that the Veteran simultaneously received VA pension benefits under his own name, but provided false information in his application for VA benefits.  Specifically, the Veteran failed to report his marriage as well as the fact that he was receiving social security benefits under another name in his application for VA pension benefits.  In the June 2004 Report of Investigation, it was documented that, when confronted about his failure to provide truthful information in his application, the Veteran responded that he provided false information because he thought the truth might "impact his VA benefit."  See Attachment 4, June 2004 Report of Investigation for Pension Benefits Fraud.  The Veteran was charged with multiple counts of fraud under Title 18 and Title 42 of the United States Code.  In March 2005, the Veteran pled guilty to violating one count of Title 18 U.S.C. §1001, and was sentenced to serve four months in prison followed by three years probation in order to pay restitution in the amount of $19, 252.39.  Due to the Veteran's failure to report his dependent spouse and his complete family income in his application for VA benefits, VA determined that the Veteran was paid $45,357.40 more than he was entitled to receive, and decided to withhold the Veteran's current benefits until the amount he was overpaid was recouped.  

Indeed, the record reflects that the Veteran reported an increase in his psychiatric symptoms, to include auditory and visual hallucinations, during the compensation and pension examination,  Yet, during his routine treatment visits-visits where he was simply seeking medical care and treatment for his psychiatric disability rather than any type of benefit-he consistently displayed an upbeat mood, denied experiencing any suicidal or homicidal ideations or any auditory/visual hallucinations, and did not express feeling helpless or hopeless regarding his situation.  Indeed, while the Veteran reported to have had suicidal and homicidal ideations at the March 2007 VA examination, he denied any thoughts of suicide at that time, and indicated that he would never follow through with his homicidal thoughts.  

While the Veteran was admitted to the South Dakota Human Service Center for verbalizing suicidal and homicidal threats, this incident appears to have been triggered by his frustration over his legal problems as well as a recent investigation by CPS for abuse of his granddaughter.  The Board does not find that the Veteran's hospitalization was reflective of, or due to, a continuous and on-going inability to function due to his service-connected MDD, as the events which triggered the Veteran's reaction are very specific and particular to his current situation, and represent a culmination of external factors which caused this one-time reaction.  Indeed, the record does not show that the Veteran has experienced an incident similar to this since his June 2007 hospitalization.  In addition, during the interview portion, when the Veteran relayed that he sometimes hears voices from his childhood, the physician noted that this symptom "interestingly...appears..[to have] never interfered with [the Veteran's] functioning."  The physician also found that the Veteran's thought content "reveal[ed] no delusions or hallucinations" and that he did not show "any signs and symptoms of psychosis."  Furthermore, the physician indicated that he was unsure if the Veteran was reliable when he spoke of hearing voices given the lack of any objective symptoms.  

In light of the Veteran's history for providing false information in his VA application and being less than truthful when seeking personal gain, the inconsistent findings in the VA treatment records when compared with the VA examination reports, and the various physicians that have called into question the reliability and credibility of the Veteran's reported statements, the Board does not find the Veteran credible with respect to statements he made at the March 2007 VA examination regarding his psychiatric symptoms.  

The remaining symptoms discussed in the relevant VA and private treatment records are not reflective of a 70 percent disability rating.  Indeed, the record reflects that the Veteran has maintained fairly steady relationships with some of his family members.  He appears to have a good relationship with his current wife, and states that she is very supportive of him.  In addition, while he may have a frayed and somewhat tense relationship with his daughter, they do have day-to-day contact with one another given that she has chosen to live with the Veteran and his wife.  Furthermore, the Veteran is not incapable of work and he states the only reason he is unemployed is due to certain convictions on his criminal record which have made it difficult for him to find work, not because he is unable to obtain or maintain employment due to his service-connected MDD.  Importantly, the Board notes that, with medication, the Veteran's symptoms have shown rapid improvement.  He was released from the South Dakota Human Services Center within one week of his admission, with a GAF score of 70.  It was noted that his mood was euthymic and stable and he talked about the future in a positive manner, stating that he wished to continue his medication "to maintain [his] stable mood and [take] care of his medical problems."  Later treatment reports reflect that the Veteran presented as less depressed, and more pleasant and cooperative, with no sign of suicidal or terroristic homicidal type thoughts or reports of auditory or visual hallucinations.  He reported that things had improved significantly with his medications and he was trying to follow up with various work therapy programs.  See VA treatment records dated from July 2007 to October 2007.  

Additionally, the Veteran has been assigned multiple GAF scores ranging from 50 to 70, by his private physician and VA examiner, which indicate that the Veteran has mild to serious impairment.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 41 to 50 indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

The Board notes that GAF scores are just one component of the Veteran's disability picture, and there is no set 'formula' followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

The Board acknowledges that the March 2007 VA examiner assigned the Veteran a GAF score of 50 which indicates more serious symptoms.  However, the Board finds that this score was based on the Veteran's reported statements made during the VA examination regarding his symptoms, which, as previously discussed above, the Board does not find to be credible.  Upon review of the competent evidence, the Board finds that GAF scores of 55 and 70 are more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits moderate symptoms or moderate difficulty in social functioning, as indicated by VA treatment records dated from February 2006 to December 2006 and July 2007 to October 2007, as well as objective medical findings in the March 2007 VA examination report reflecting a difficulty in comprehending complex tasks, an impaired short-term memory, and difficulty in establishing and maintaining effective work and social relationships.  Indeed, with the exception of the Veteran's inability to adapt to stressful situation, the Veteran's symptoms reflect a 50 percent disability rating.  

In sum, the evidence of record demonstrates that the Veteran successfully maintains some familial relationships and is working towards securing employment.  Although the Veteran reports to have depression and anger and his behavior suggests some lack of impulse control, the majority of his rage and violent propensities center around: (1) the criminal conviction on his record, which has marred his image and made it very difficult for him to secure employment; (2) his current legal and financial problems with the VA and SSA; and (3) being investigated by CPS for abuse of his grand-daughter.  It appears that a lot of his anger has resulted from a culmination of these external factors and is not suggestive of an exacerbation of his service-connected psychiatric condition or an inability to function as a result of his psychiatric condition.  The record demonstrates that the Veteran is able to function, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, anxiety, chronic sleep impairment, and short-term memory impairment.  Based on the foregoing, the Board finds that the Veteran's MDD more closely approximates the criteria for the currently-assigned 50 percent rating for the entire appeal period and that entitlement to an increased rating on a schedular basis is therefore not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's MDD is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's service-connected MDD contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that this service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

Therefore, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 50 percent under the appropriate rating criteria.  



ORDER

Entitlement to an increased rating for the service-connected major depressive disorder with psychoses and an anxiety disorder, currently evaluated as 50 percent disabling, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


